DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are presented for examination.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant argues that “Hasanabe and Xu do not teach a circular arc, and no end point of outer arc is disclosed in Xu, they do not teach the perpendicular reference surface is provided in an outer peripheral…. Wherein the outer peripheral surface includes the surface and rounded surface” of claim 1”.
However, Examiner respectfully disagrees and points out that another look at reference Hisanabe in view of Xu teaches the limitations where Xu teaches the perpendicular surface is perpendicular to the direction of the bisector of the opening surface (see item 222, and item 22 in Fig.2 and 3), wherein the outer peripheral surface includes the perpendicular reference surface (surface L1, or item 222) and a rounded surface (see surface of where arrow r1 and r2 point to, or also the surfaces of 223,221 are rounded surfaces  : rounded is meant to be flowing rather than being jagged surfaces, nor angular, the surfaces of 223 is flowing having no jagged shape and forming approximately round shape around the perimeter) adjacent to the perpendicular reference surface (222) as best understood of rejected claim 112 above, also applicant’s arguments are directed towards the secondary reference, where the main reference Hisanabe is the primary reference is being modified by the secondary reference that shows perpendicular surfaces and have shapes that are rounded as seen in Xu, see rest of rejection below.  
Therefore, Hisanabe and Xu still teach all the combinations of the limitations argued. . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Re-claim 1, Line 4 recites “a perpendicular reference surface” twice as first recitations which is unclear, and confusing, Examiner will assume it is a mistake/typo and will assume the limitation is only a perpendicular reference surface. And omit the extra same surface for sake of examination. 
Re-claim 7, Line 4 -5recites “a perpendicular reference surface” twice as first recitations which is unclear, and confusing, Examiner will assume it is a mistake/typo and will assume the limitation is only a perpendicular reference surface. And omit the extra same surface for sake of examination. 
Claims 2-6 are rejected based on dependency from rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanabe et al. (US Pg Pub 20180083499 hereinafter “Hisanabe”) in further view of Xu (US PG Pub 20200021152 hereinafter “Xu”). 
Re-claim 1, Hisanabe discloses a permanent magnet (10) having an arc shape cross section defined by an outer arc (11), an inner arc (12), and a pair of end sides (13) connecting an end point of the outer arc (11) and an end point of the inner arc (12, annotated Fig.3), and at least 5either one of a parallel reference surface (15, or 14 are reference surfaces) and a perpendicular reference surface (14 could be a perpendicular surface), the parallel reference surface is provided in a side surface defined by the end side (14,15) and is parallel to a direction of a bisector of an opening angle (angle alpha in Fig.3 or angle Beta) of the inner arc (12) in the cross section, the perpendicular reference surface is provided in an outer peripheral surface defined by 10the outer arc and is substantially perpendicular to the direction of the bisector of the opening angle of the inner arc in the cross section (annotated Fig.3), wherein the outer peripheral surface (surface of 10) includes the substantially perpendicular reference surface (tip point at fig.3) and a rounded surface (both ends of  adjacent to the perpendicular reference surface..
  
    PNG
    media_image1.png
    352
    501
    media_image1.png
    Greyscale

	Hisanabe fails to explicitly teach the perpendicular surface is perpendicular to the direction of the bisector of the opening angle, wherein the outer peripheral surface includes the perpendicular reference surface and a rounded surface adjacent to the perpendicular reference surface. 

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein the perpendicular surface is perpendicular to the direction of the bisector of the opening angle, and wherein the outer peripheral surface includes the perpendicular reference surface and a rounded surface adjacent to the perpendicular reference surface as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).

    PNG
    media_image2.png
    774
    675
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    472
    498
    media_image3.png
    Greyscale

Re-claim 2, Hisanabe as modified discloses the permanent magnet according to claim 1, wherein in the cross section, when a length of the parallel reference surface in the direction of the bisector of the opening angle of the inner 15arc is h  [δ] and a length on a first reference line passing through the end point of the inner arc and parallel to the direction of the bisector of the opening angle of the inner arc is H [ϒ], 0.3 <=h/H<= 0.8 is satisfied (see Table 4, 1.41/3.12 = .45 which falls in the range of the equation above, therefore is disclosed).  


    PNG
    media_image4.png
    244
    387
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    598
    644
    media_image5.png
    Greyscale

Re-claim 3, Hisanabe as modified discloses the permanent magnet according to claim 1 above. 
Hisanabe further discloses wherein in the cross section, when a length of the substantially perpendicular 20reference surface in a direction orthogonal to the direction of the bisector of the opening angle of the inner arc is w (annotated Fig.3) and a length on a second reference line (annotated Fig.1, A) passing through the end points of the outer arc (11) and orthogonal to the direction of the bisector of the opening angle of the inner arc (12) is W (A, which is 20 mm)
< w/W <0.8 is satisfied.  
However, Hisanabe teaches the Width W as a variable, and Xu (P[00444], and Drawing 2-3, teaches W as L, and  w (L1) as a result effective variables  where L/R of L1 is .67 to .71,  therefore, changing the value of L1 and width is a result effective variable that would fall within ranges of the relationship 0.3 < w/W (L1/L) <0.8, L being the larger value, and L1 being the smaller value which would fall under the value of 1, or fall within the range of .1-.99, therefore the prior art combination would optimize the design and could fall within the range specified in the relationship).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the ranges of the expression of width of W and w of Hisanabe wherein the relationship 0.3 < w/W <0.8 is satisfied as suggested by Xu to optimize the range of widths disclosed by Xu to allow overall structure of rotor to reduce without compromising function of performance (P[0044]),furthermore, optimizing the ranges L and L1 is within the common knowledge in the art and is considered obvious overlap of ranges see eMPEP 2144.05, Obviousness of similar and overlapping ranged, amounts and portions, I, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art), Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), in this 
Re-claim 4, 25Hisanabe as modified discloses the permanent magnet according to claim 1 above. 
Hisanabe further fails to explicitly teach wherein the permanent magnet is radially magnetized with reference to a 25FP 19-0963-OOUS-TDK virtual center which is positioned close to the inner arc in the cross section.  
	However, Xu teaches wherein the permanent magnet (2) is radially magnetized (r1 and r2 are radial magnetizations, P [0048) with reference to a 25FP 19-0963-OOUS-TDK virtual center (center at xx’) which is positioned close to the inner arc (21) in the cross section.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein the permanent magnet is radially magnetized with reference to a 25FP 19-0963-OOUS-TDK virtual center which is positioned close to the inner arc in the cross section as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Re-claim 5, Hisanabe as modified discloses the permanent magnet according to claim 1 above. 
Hisanabe further fails to explicitly teach wherein a range of an opening angle 0 of the inner arc is 10 degrees <=Theta<=90.
However, Xu teaches wherein a range of an opening angle Theta of the inner arc is 10 degrees <=Theta<=90 (annotated Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein a range of an opening angle 0 of the inner arc is 10 degrees <=Theta<=90 as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Re-claim 6, Hisanabe as modified discloses the 5permanent magnet according to claim 1, wherein the permanent magnet includes both of the parallel reference surface and the substantially perpendicular reference surface.
Hisanabe fails to explicitly teach both parallel and the perpendicular reference surfaces. 
	However, Xu both parallel and the perpendicular reference surfaces. 
 (see item 222, and item 22 in Fig.2 and 3). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe both parallel and the perpendicular reference surfaces as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hisanabe in further view of Xu, and in further view of Kamei (US Pg. Pub 20120104892 hereinafter “Kamei”). 
Re-claim 7, Hisanabe discloses a permanent magnet (10) having an arc shape cross section defined by an outer arc (11), an inner arc (12), and a pair of end sides (13) connecting an end point of the outer arc (11) and an end point of the inner arc (12, annotated Fig.3), and at least 5either one of a parallel reference surface (15, or 14 are reference surfaces) and a perpendicular reference surface (14 could be a perpendicular surface), the parallel reference surface is provided in a side surface defined by the end side (14,15) and is parallel to a direction of a bisector of an opening angle (angle alpha in Fig.3 or angle Beta) of the inner arc (12) in the cross section, the perpendicular reference surface is provided in an outer peripheral surface defined by 10the outer arc and is substantially perpendicular to the direction of the bisector of the opening angle of the inner arc in the cross section (annotated Fig.3), wherein the outer peripheral surface (surface of 10) includes the substantially perpendicular reference surface (tip point at 
  
    PNG
    media_image1.png
    352
    501
    media_image1.png
    Greyscale

	Hisanabe fails to explicitly teach the perpendicular surface is perpendicular to the direction of the bisector of the opening angle, wherein the outer peripheral surface includes the perpendicular reference surface and a rounded surface adjacent to the perpendicular reference surface. 
	However, Xu teaches the perpendicular surface is perpendicular to the direction of the bisector of the opening surface (see item 222, and item 22 in Fig.2 and 3), wherein the outer peripheral surface includes the perpendicular reference surface (surface L1, or item 222) and a rounded surface (see surface of where arrow r1 and r2 point to, or also the surfaces of 223,221 are rounded surfaces  : rounded is meant to be flowing rather than being jagged surfaces, nor angular, the surfaces of 223 is flowing having no jagged shape and forming approximately round shape around the perimeter) adjacent to the perpendicular reference surface (222). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein the perpendicular surface is perpendicular to the direction of the bisector of the opening angle, and wherein the outer peripheral surface includes the perpendicular reference surface and a rounded surface adjacent to the perpendicular reference surface as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).

    PNG
    media_image2.png
    774
    675
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    472
    498
    media_image3.png
    Greyscale

Hisanabe as modified fails to explicitly teach the stator having a plurality of coils.
However, Kamei teaches the stator (1) having a plurality of coils (13).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Hisanabe as modified wherein the stator has coils as shown by Kamei to improve the function of the electric motor and increase magnetic flux (Kamei, P [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834